Citation Nr: 0937043	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for a low 
back disability rated 10 percent before March 3, 2009 and 20 
percent from that date.

2.  Entitlement to an initial evaluation in excess of 10 
percent for strain with mild traction heel spurs of the left 
foot (left foot disability).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a small traction heel spur with degenerative 
changes of the metatarsophalangeal (MTP) joint of the right 
foot (right foot disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 2002.  

These claims came before the Board of Veterans Appeals 
(Board) on appeal of January 2003 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  This matter was remanded in 
July 2008.  


FINDINGS OF FACT

1.  Before March 3, 2009, the Veteran's low back disability 
is not productive of incapacitating episodes having a total 
duration of at least 2 weeks during the past 12 months; 
moderate limitation of motion; limitation of thoracolumbar 
forward flexion to 60 degrees or less, without muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; ankylosis; or any associated objective 
neurologic abnormalities.

2.  From March 3, 2009, the Veteran's low back disability is 
not productive of incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months; 
severe limitation of motion; limitation of thoracolumbar 
forward flexion to 30 degrees or less; listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or with abnormal mobility on 
forced motion; or any associated objective neurologic 
abnormalities.

3.  The Veteran's left foot disability did not demonstrate 
moderately severe residuals.

4.  The Veteran's right foot disability did not demonstrate 
moderately severe residuals.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent before March 3, 2009, for a low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002 and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).

2.  The criteria for an initial rating in excess of 20 
percent from March 3, 2009, for a low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002 and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left foot disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2009).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right foot disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2008) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The present case involves "downstream" issues, as the 
initial claims for service connection were granted in the 
rating decisions on appeal, and the appellant disagrees with 
the evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Low Back

Criteria & Factual Background

A January 2003 rating decision granted service connection for 
a low back condition and assigned a 10 percent disability 
rating effective August 1, 2002 under Diagnostic Code 5295.  
A June 2009 rating decision assigned a 20 percent disability 
rating effective March 3, 2009 under Diagnostic Code 5242.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran underwent a VA examination in November 2002.  He 
reported chronic low back pain, which was aggravated when he 
sat too long, such as when driving.  He stated that he 
developed spasms in the area to the point that he could not 
sit up.  He reported that the symptoms lasted for up to 2 
days and that there was increasing discomfort over the years.  
He complained of pain across the lumbar area which was worse 
in the morning when he tried to get out of bed.  He stated 
that he was able to brush his teeth, cook, walk, shower, 
climb stairs, shop, vacuum, dress himself, drive a car, take 
out the trash, and push a lawn mower.  He reported that he 
was unable to do gardening because of low back pain.  

Upon physical examination, there was no radiation of pain on 
movement.  There was no muscle spasm.  There was tenderness 
over the lumbosacral area on palpation.  Straight leg raising 
test for right and left legs was negative.  There were no 
signs of radiculopathy.  Range of motion of the lumbar spine 
was normal.  Flexion was to 95 degrees, extension was to 35 
degrees, right lateral flexion was to 40 degrees, and left 
lateral flexion was to 40 degrees.  Right and left rotation 
were to 35 degrees.  There were no limitations on the range 
of motion.  There was no evidence of ankylosis.  The examiner 
diagnosed chronic low back strain.  

The Veteran underwent another VA examination in December 
2006.  He reported dull, moderate pain in the lower spine 
area with a duration of hours and frequency of weekly to 
monthly.  He denied radiation of pain.  He stated that there 
were severe flare-ups every 3 to 4 months lasting 3 to 7 
days.  He reported severe functional impairment during flare-
ups.  He stated that he was able to walk more than one 
quarter of a mile, but less than one mile.  He reported 
missing less than 1 week of work during the previous 12-month 
period.  

Upon physical examination, there was tenderness of the 
thoracic sacrospinalis.  Active and passive flexion was from 
zero to 90 degrees, with pain beginning at 80 degrees and 
ending at 90 degrees.  There was pain after repetitive use.  
Active and passive extension was from zero to 30 degrees.  
Active and passive right and left lateral flexion was from 
zero to 30 degrees.  Active and passive right and left 
lateral rotation was from zero to 30 degrees.  The examiner 
diagnosed degenerative disc disease L2-3 with disc space to 
space narrowing, eburnation, osteophytes.  The remaining 
intervertebral disc spaces were preserved and vertebral body 
heights.  There was no spondylolysis or spondylolisthesis.  
The examiner noted increased absenteeism from work due to the 
low back pain.  The effect on usual daily activities was mild 
with regard to chores, shopping, exercise, recreation, and 
traveling.  The low back condition prevented sports.  The low 
back condition had no effect on feeding, bathing, dressing, 
toileting, and grooming.  

The Veteran underwent another VA examination in July 2007.  
He reported several episodes of muscle spasms.  He stated 
that he had intermittent flare-ups of back pain with 
remissions.  He reported working full-time doing office work.  
He stated that he did a lot of sitting.  He denied any night 
pain associated with his back.  He reported a fair amount of 
stiffness when he first got up in the morning.  He stated 
that he could no longer run for exercise, with no other 
deficits as far as activities of daily living, recreational 
activities, occupation or driving.  He denied any bowel, 
bladder or sexual dysfunction problems.  

Upon physical examination, there were no obvious spasms and a 
normal lumbar lordosis.  Forward flexion was from zero to 20 
degrees, both active, passive and against resistance.  There 
was stiffness and pain at the end point, but no fatigue or 
incoordination.  Rotation on the left and right were zero to 
30 degrees, both active, passive and against resistance.  
There was no pain, fatigue, or incoordination.  Left and 
right lateral bending were zero to 30 degrees, both active, 
passive and against resistance.  There was no increased pain, 
fatigue or incoordination.  The examiner noted that the range 
of motion in flexion of the lumbar spine did not represent 
full normal range of motion.  The examiner noted that, when 
getting dressed and undressed, the Veteran was able to bend 
over and pull his socks up without difficulty, and there was 
no evidence of any pain associated with that.  Although the 
Veteran had some degenerative changes in the lumbar spine, 
the examiner did not feel like his physical examination 
effort on forward flexion was a true picture of what he could 
do pain-free.  

The Veteran underwent another VA examination in March 2009.  
He complained of some progressively worsening back pain.  He 
reported stiffness and pain in his back.  He stated that rest 
improved the symptoms.  He reported that any repetitive 
bending motion aggravated his back.  He stated that walking 
long distances caused increased stiffness and aching in his 
back.  He denied any night pain.  He denied any bowel, 
bladder, or erection problems.  He stated that he had a 
flare-up once or twice a year with spasms lasting a day or 
so.  He denied any incapacitating events.  He stated that he 
no longer ran.  He reported working in an office.  He denied 
any limitations in activities of daily living, other than 
running or repetitive bending.  He denied any limitations at 
work.  

Upon physical examination, there were no obvious spasms.  The 
Veteran had normal lordosis.  Forward flexion was zero to 40 
degrees both active, passive, and against resistance.  He 
complained of some stiffness at the endpoint, but no pain, 
fatigue or incoordination with repetitive motion.  Extension 
was zero to 20 degrees both active, passive, and against 
resistance.  There was no pain, fatigue, or incoordination 
with repetitive motion.  Left and right rotation were zero to 
30 degrees both active, passive, and against resistance.  
There was no pain, fatigue, or incoordination with repetitive 
motion.  Left and right lateral bending were zero to 30 
degrees both active, passive, and against resistance.  There 
was no pain, fatigue, or incoordination with repetitive 
motion.  X-ray findings revealed mild degenerative changes 
with minimal osteophytes in the lumbar vertebral bodies, 
primarily, at L2-3 with slight narrowing intervertebral disc 
spaces at L2-3 and possible narrowing at L5, S1; otherwise, 
no evidence of recent fracture or dislocation seen in the 
lumbar spine.  

The examiner noted moderate limitation in flexion, as well as 
disc disease.  The examiner noted that, with the minimal 
amount of changes in the lumbar spine, it is hard to support 
the amount of pain and discomfort the Veteran verbalized.  
The Veteran stated that he had increased symptoms since the 
last examination in 2007; however, he did not seek any 
medical care for his back.  The examiner opined that if the 
symptoms were as severe as what the Veteran stated, he would 
have sought some type of medical care over the previous 
couple of years to improve his symptoms.  
Analysis

Before March 3, 2009

The Board finds that the Veteran's lumbar spine does not meet 
the criteria for a disability rating greater than 10 percent 
under either the "old" or "new" spine provisions.  The 
evidence does not show residuals of vertebral fracture to 
warrant a higher rating under Diagnostic Code 5285.  The 
evidence does not show ankylosis of the spine to warrant a 
higher rating under former Diagnostic Codes 5286 and 5289.  
Further, there is no evidence of moderate limitation of 
motion to warrant a 20 percent rating under former Diagnostic 
Code 5292.  There is no evidence of intervertebral disc 
syndrome to warrant a rating under Diagnostic Code 5293.  

Furthermore, there is no evidence of incapacitating episodes.  
Moreover, the evidence does not show sacro-iliac injury and 
weakness to warrant a higher rating under Diagnostic Code 
5294.  Applying former Diagnostic Code 5295 to the lumbar 
spine, the Board finds that, although the Veteran has 
reported muscle spasms, the November 2002 VA examiner found 
no evidence of spasms.  Moreover, there is no evidence of 
unilateral loss of lateral spine motion in the standing 
position.  

There are no documented ranges of pertinent spinal motion 
which meet the requirements for a rating in excess of 10 
percent under the new General Rating Formula for Diseases and 
Injuries of the Spine.  There is no suggestion of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  No higher rating is 
warranted under these criteria.

Likewise, the evidence does not show severe intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months to warrant a higher rating under 
Diagnostic Code 5243.  

There have been no findings of any neurologic abnormalities 
associated with the Veteran's lumbar spine disability.  Thus, 
based on the record as it now stands, there is no persuasive 
evidence of any neurologic manifestations associated with the 
lumbar spine disability which require separate compensable 
ratings.

The Board notes that the examiner who conducted the July 2007 
VA examination found limitation of flexion to 20 degrees.  
However, the examiner also noted that the range of motion in 
flexion of the lumbar spine did not represent full normal 
range of motion.  The examiner noted that, when getting 
dressed and undressed, the Veteran was able to bend over and 
pull his socks up without difficulty, and there was no 
evidence of any pain associated with that.  Although the 
Veteran had some degenerative changes in the lumbar spine, 
the examiner did not feel like his physical examination 
effort on forward flexion was a true picture of what he could 
do pain-free.  Therefore, the Board finds that the Veteran 
did not exhibit objective findings of moderate limitation of 
motion, limitation of forward flexion of the thoracolumbar 
spine less than 60 degrees, or combined range of motion of 
the thoracolumbar spine less than 120 degrees before March 3, 
2009.

From March 3, 2009 

The Board finds that the Veteran's lumbar spine does not meet 
the criteria for a disability rating greater than 20 percent 
under either the "old" or "new" spine provisions.  The 
evidence does not show residuals of vertebral fracture to 
warrant a higher rating under Diagnostic Code 5285.  The 
evidence does not show ankylosis of the spine to warrant a 
higher rating under former Diagnostic Codes 5286 and 5289.  
Further, there is no evidence of severe limitation of motion 
to warrant a 40 percent rating under former Diagnostic Code 
5292.  There is no evidence of intervertebral disc syndrome 
to warrant a rating under Diagnostic Code 5293.  

Furthermore, there is no evidence of incapacitating episodes.  
Moreover, the evidence does not show sacro-iliac injury and 
weakness to warrant a higher rating under Diagnostic Code 
5294.  Applying former Diagnostic Code 5295 there is no 
evidence of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or with abnormal mobility on forced motion.  

Consideration has been given to whether a higher rating is 
warranted for the service-connected low back disability on 
the basis of functional impairment and pain throughout the 
appeal period.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  However, the 
examiners who conducted the July 2007 and March 2009 VA 
examinations noted that the Veteran did not manifest 
objective findings to support his complaints of pain and loss 
of function.  The 10 and 20 percent ratings adequately 
compensate the Veteran for the objective manifestations of 
loss of function due to the service-connected disability.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The examiners who conducted the July 2007 
and March 2009 VA examinations noted that the Veteran did not 
manifest objective findings to support his complaints of 
pain, and loss of function.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v.  Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Bilateral Foot Disabilities

Criteria & Analysis

A January 2003 rating decision granted service connection for 
chronic foot strain with heel spurs and degenerative changes 
of the bilateral feet and assigned a noncompensable 
disability rating effective August 1, 2002 under Diagnostic 
Code 5277.  A September 2003 rating decision assigned 
separate 10 percent disability ratings for right and left 
foot disabilities, both effective August 1, 2002 under 
Diagnostic Code 5284.  

The Veteran was originally rated under the provisions of 
Diagnostic Code 5277.  Diagnostic Code 5277 provides ratings 
for bilateral weak foot.  For symptomatic condition secondary 
to many constitutional conditions, characterized by atrophy 
of the musculature, disturbed circulation, and weakness, the 
underlying condition is to be rated, with a minimum rating of 
10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in November 2002.  He 
complained of pain over the left foot where he had been told 
that he had fasciitis.  He complained of increased 
diaphoresis in both feet.  He reported pain when walking as 
well as stiffness and fatigue.  He stated that the symptoms 
were worse in the early morning hours.  

Upon physical examination, there was no evidence of painful 
motion, weakness, edema, atrophy, disturbed circulation, or 
tenderness of the toes.  There was no pes planus or claw 
feet.  The Veteran did not have hammer toes, hallux valgus or 
Morton's metatarsalgia.  The examiner diagnosed chronic feet 
strain.  

The Veteran underwent another VA examination in July 2007.  
He complained of plantar foot pain, worse the first thing in 
the morning.  He stated that foot pain occasionally woke him 
from sleep.  He reported walking tolerance of about 2 to 3 
blocks when his feet began to hurt, and he was forced to 
stop.  He denied any effect on his occupation or daily 
activities other than recreational running, which he was 
forced to stop.  He stated that standing for longer than one 
hour at a time aggravated his feet. 

Upon physical examination, there was no valgus deformity.  
There was no malalignment of the forefoot or the mid-foot.  
There was no hallux valgus.  There was some minimal pes 
planus.  There were no abnormal callosities, breakdown, or 
unusual shoe wear.  There was no skin or vascular changes.  
There were no hammertoes, higher arches, claw foot or other 
deformities actively or passively.  Plantar fascia was very 
tight and painful to palpation.  Dorsiflexion of the ankle 
and extension of the great toe increased the plantar fascia 
pain.  There was no heel pain from the plantar fascia 
insertion on the calcaneus.  It was non-tender bilaterally.  
X-ray findings revealed some mild flattening of the bilateral 
second metatarsal heads.  There was some mild osteophyte 
formation at the Achilles tendon insertion on the calcaneus 
bilaterally.  There were no plantar calcaneal spurs.  There 
was bipartite sesamoid in the first metatarsophalangeal joint 
bilaterally.  There was very minimal evidence of degenerative 
joint disease of the first metatarsophalangeal joint on the 
right foot; the left was normal.  The examiner noted that the 
Veteran had moderate plantar fasciitis of both feet.  There 
was some very minimal arthritic changes noted on the x-ray of 
the first metatarsophalangeal joint on the right foot.  

The Veteran underwent another VA examination in March 2009.  
He stated that prolonged standing or walking aggravated his 
feet.  He reported mid arch and heel pain.  He denied any 
real changes since the July 2007 examination.  He denied any 
flare-ups or incapacitating events.  He stated that the only 
limitation was prolonged standing or prolonged walking which 
caused some increased mid arch and heel pain.  He reported 
that his feet were worse the first thing in the morning with 
the first step, and that they got somewhat better during the 
day.  He stated that he could walk about 3 blocks before he 
had to stop because of foot pain.  

Upon physical examination, there was no valgus deformity.  
There was no malalignment of the forefoot or mid foot.  There 
was no hallux valgus.  There was some minimal pes planus.  
There was no abnormal callus, breakdown, or unusual shoe 
wear.  The Veteran had a normal gait pattern.  There was no 
skin or vascular changes.  There were no hammertoes, claw 
toes, or other deformities of the toes.  The plantar fascia 
was very tight and painful to palpation.  The left was a 
little worse than the right, primarily in the mid portion of 
the plantar fascia.  Dorsiflexion of the ankle and extension 
of the great toe increased the plantar fascia pain and 
discomfort.  There was no heel pain at the plantar fascia 
insertion on calcaneus.  X-ray findings of both feet showed 
no fracture or dislocation identified.  Mild flattening of 
bilateral second metatarsal heads was noted.  Mild 
enthesopathy was seen at the Achilles tendon insertion on the 
calcaneus bilaterally.  No plantar calcaneal spurs were 
identified.  The examiner noted that the Veteran had a 
bipartite sesamoid in the first metatarsophalangeal joint 
bilaterally.  There was very minimal evidence of degenerative 
joint disease in the first metatarsophalangeal joint on the 
right foot; the left was normal.  The examiner diagnosed mild 
to moderate bilateral plantar fasciitis.  The Veteran had 
some limitations in walking or prolonged standing.  He was 
not running any longer because of his feet and his back.  He 
had no other limitations in activities of daily living or 
working with regard to his feet.  The examiner noted that the 
Veteran has not sought any medical care for his feet since 
his last examination in 2007.  The examiner opined that if 
the symptoms were as severe as what the Veteran stated, he 
would have sought some type of medical care over the previous 
couple of years to improve his symptoms.  

There was no evidence of moderately severe residuals of 
injury.  For example, the July 2007 and March 2009 VA 
examiners noted that there was very minimal evidence of 
degenerative joint disease in the first metatarsophalangeal 
joint on the right foot, and the left was normal.  Thus, the 
evidence of record does not show residuals of a left or right 
foot disability of the type described in the criteria for a 
rating in excess of 10 percent for either foot.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2008); DeLuca, 8 Vet. App. at 204- 
07.  The Board notes that the Veteran has reported pain in 
both feet.  The Board finds, however, that the 10 percent 
ratings for each foot contemplate additional functional loss 
due to the Veteran's complaints of foot pain, thus, the Board 
finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a 
basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-
07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's foot disabilities have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  The 
Veteran denied that his foot disabilities had any effect on 
his occupation.  Additionally, the objective evidence does 
not reflect frequent periods of hospitalization due to the 
foot disabilities.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A rating in excess of 10 percent for a low back disability 
before March 3, 2009, is not warranted.

A rating in excess of 20 percent for a low back disability 
from March 3, 2009, is not warranted.

An initial evaluation in excess of 10 percent for left foot 
disability is not warranted.  

An initial evaluation in excess of 10 percent for right foot 
disability is not warranted.  



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


